



Exhibit 10.11.3


KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT


THIS AGREEMENT is made and entered into as of the ____ day of _____, 2018, by
and between MGIC Investment Corporation, a Wisconsin corporation (hereinafter
referred to as the “Company”), and the person whose name appears on the
signature page hereof (hereinafter referred to as the “Executive”).


W I T N E S S E T H
WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;
WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees in a period of actual and potential industry
consolidation and changes in regulatory barriers regarding the ownership of
insurance companies, consistent with achieving a transaction in the best
interests of its shareholders in any change in control of the Company;
WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;
WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;
WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company;
WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill; and
WHEREAS, this Agreement consists of this instrument and the Incorporated Terms
dated as of July 16, 2018 to Key Executive Employment and Severance Agreement
(the “Incorporated Terms”), which although not attached to this instrument, are
part of this Agreement and were provided to the Employee as indicated in
Paragraph 1(b) below.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:


1.    Definition of KEESA Multiplier; Incorporated Terms.


(a)    The term “Multiplier” means two less, if the Termination Date occurs more
than three months after the date of Change in Control of the Company, the
portion of the Employment Period that has elapsed at the Termination Date
(measured by the number of months that have elapsed from the date of the Change
in Control of the Company to the Termination Date divided by 33.







--------------------------------------------------------------------------------





(b)    The Incorporated Terms are incorporated in this instrument with the same
effect as if they were physically set forth in this instrument. The Incorporated
Terms and this instrument constitute a single agreement which is referred to as
“this Agreement.” The terms “herein,” “hereof,” “above” and similar terms used
in this Agreement refer to this Agreement as a whole. The Incorporated Terms
were provided to the Executive along with this instrument. The Company is hereby
advising the Executive to retain a copy of the Incorporated Terms. The Executive
agrees if there is any difference between the text of the Incorporated Terms
obtained as indicated above and the text of the Incorporated Terms retained by
the Company’s Secretary, the text of the copy retained by the Secretary will
control.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
MGIC INVESTMENT CORPORATION


By:                            
Name:    
Title:    




EXECUTIVE:


                            




Address:                        
                            







